DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant's election with traverse of the following species, in the response dated 6 December 2021, is acknowledged. The traversal is on the ground(s) that the Examiner did not state why unity of invention is lacking. This is not found persuasive because, in the Requirement for Restriction dated 10/05/2021, the Examiner stated that the species did not relate to a single general inventive concept since Sagara teaches the limitations set forth in claim 1; as such, no contribution is considered made by the invention of claim 1 over the prior art.
The applicant elected the following species for search and examination purposes:
1. Linker: thioether;

3. Form of cationic polymer: homopolymer;
4. no election not needed in view of the election of a homopolymer;
5. Mode of bonding a biologically active material: electrostatic
6. Species of nucleic acid: RNA - double stranded All claims read on the elected species. 
However, upon further consideration, the Examiner hereby withdraws the restriction requirement for the following species: form of fructose (species 2); form of cationic polymer (species 3 and 4); and nucleic acid (species 6).
The requirement is still deemed proper and is therefore made FINAL.

Claim Status
Claims 12-14 are newly added.
Claims 1-14 are pending.
Claims 1-14 are examined on the merits in this prosecution.

CLAIM REJECTIONS

Obviousness Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1-6 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lynn (US 2005/0027064 A1).
Lynn teaches cationic polymers such as polyethyleneimine (PEI) that are useful for delivery of anionic molecules (Abstract; pg 5, [0032]). Lynn teaches that the polymers can contain targeting ligands such as fructose (pg 12, [0090]) and that these targeting ligands are conjugated to the polymer by spacer molecules ([0090]), including sulfur, reading on a thioether, as well as alkane, alkenes, esters, ethers, amides,  and heteroatoms such as oxygen or nitrogen (pgs 15-16, [0131]). The teaching of Lynn of fructose is considered an obvious variant of D-fructose. See MPEP 2144.09(II). Furthermore, it is within the skill of the ordinary practitioner to determine the preferred stereochemistry for the use of fructose as a targeting moiety.

For claim 6, Lynn teaches that the polymers can contain targeting ligands such as fructose (pg 12, [0090]), and that, preferably, only a portion of the available amine groups are coupled to the targeting ligand ([0090]).
For claims 8 and 9, Lynn teaches a biologically active material such as an anionic DNA is associated with a cationic polymer through electrostatic interactions (pg 1, [0005] and pg 6, [0037]).
For claim 10, Lynn teaches the “polymers may be used in the pharmaceutical/drug delivery arts to deliver polynucleotides, proteins, small molecules, peptides, antigen, drugs, or the like to a patient, tissue, organ, cell, or the like.” See pg 6, [0038].
For claim 11, Lynn teaches the cationic polymer complex can deliver a sequence encoding an antigenic peptide or protein in order to induce an immunologic response (pg 10, [0073]).
For claim 12, Lynn suggest for efficient gene transfer to occur (via the delivery of DNA), a comb-shaped polymer has been utilized (pg 1, [0004]). While Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.).” See MPEP 2123.
For claim 13, Lynn teaches: “The polynucleotide … may be any nucleic acid including but not limited to RNA and DNA. The polynucleotides may be of any size or sequence, and they may be single- or doublestranded.” See pg 9, [0067]).
For claim 14, Lynn teaches the fructose targeting ligand is linked to the polymer by a thioether, as well as alkane, alkenes, esters, ethers, amides, or heteroatoms such as oxygen or nitrogen ([0090]); in each instance, the linkage is non-glycosidic.  
The prior art discloses compositions containing a cationic polymer covalently bonded to fructose by a linker, as discussed in detail above. Together these would provide a composition as claimed instantly. 
The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v. Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) 

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art determined by the Examiner, that of Lynn (cited above), teaches fructose as a targeting element linked to a cationic polymer by a claimed linking element. However, Lynn does not teach or suggest a further substituent on the fructose targeting element at carbon atoms 1, 2, 3, 4, 5, and/or 6. 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612